DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Status of Claims
Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 142-145 are currently pending in the instant application. Claims 142-143 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021. Accordingly, claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Brown discloses a stem-loop duplex structure “for reducing expression of a target gene in a cell,” wherein the 35-mer sense strand comprises a stem duplex of 6 bps and a tetraloop sequence, and the 21-mer antisense strand comprising 2’-O-methyl modifications forms a 19-bp duplex with the first 19-mer sequence of the sense strand with a 6-bp stem, wherein the antisense strand as a 2-nt 3’ overhang. See the entire reference including paragraphs 0076, 0180. See also Figure 5B copied below:

    PNG
    media_image1.png
    238
    778
    media_image1.png
    Greyscale

Brown exemplifies a UUCG (thus satisfying “UNCG”) tetraloop-containing sense strand, which also comprises 2’-O-methyl modifications. See the following structure in Figure 9:

    PNG
    media_image2.png
    111
    689
    media_image2.png
    Greyscale

Brown teaches that the sense strand’s stem duplex can be 2 bps or 3 bps. See the following in Figure 3B:

    PNG
    media_image3.png
    201
    459
    media_image3.png
    Greyscale

	Brown teaches that the tetraloop sequence can also be “the GNRA family of tetraloops (e.g., GAAA)”. See paragraph 0052.
	Brown teaches that one or both of the strands in the nicked dsRNA can serve as a substrate for Dicer, wherein “at least one modification is present that promotes Dicer to bind to the dsRNA structure in an orientation that maximizes the dsRNA structure’s effectiveness in inhibiting gene expression.” See paragraphs 0077 and 0177.
	Brown teaches that the nicked, stem-loop duplex with tetraloop is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system”. See paragraph 0003.
	Brown teaches that introduction of “substitutions and modifications” that “can improve the bioavailability of Dicer substrate RNA by targeting particular cells or tissues or improving cellular uptake of the Dicer substrate RNA molecules” are desired for “in vivo activity and bioavailability”, wherein contemplated modifications include 2’-O-methyl, 2’-fluoro, and phosphorothioate linkages. See paragraphs 0092 and 0094. 
	Brown does not teach that one or more ligand-conjugated nucleotides in the tetraloop. Brown also does not teach a non-Dicer substrate duplex.  	
	McSwiggen teaches that delivery conjugates are used “to facilitate delivery of molecules into a biological system such as cells”, thereby “transferring therapeutic compounds across cellular membranes.” See paragraph 0486.
	McSwiggen teaches that up to four delivery conjugates (e.g., galactosamine, trivalent galactosamine, cholesterol) can be conjugated to a loop sequence of a hairpin shRNA sequence. 
	See the following copied from Figure 66:

    PNG
    media_image4.png
    147
    581
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    24
    229
    media_image5.png
    Greyscale

	McSwiggen teaches that the hairpin shRNA comprises “a loop region comprising about 4 to 8 nucleotides” comprising “linker molecules, or conjugate molecules as described herein.” (emphasis added). See paragraph 0183. 
	McSwiggen teaches that the N-acetyl-galactosamine ligand (“SG”) can be conjugated to the 2’-postiion of the sugar ring of a nucleotide. See Formula 92 copied from paragraph 0398:
	
    PNG
    media_image6.png
    162
    205
    media_image6.png
    Greyscale

McSwiggen exemplifies a nucleotide wherein the 2’ position of the sugar ring is conjugated to a GalNAc via a linker. See the following copied from Figure 46:

    PNG
    media_image7.png
    290
    429
    media_image7.png
    Greyscale

McSwiggen teaches that all nucleotides (“all” pyrimidines and “all” purines) in both strands of an siNA molecule can be fully chemically modified. See paragraph 0102.
Li teaches that one can make and use a 15-bp RNA for target inhibition, wherein the 15-bp duplex is not a substrate for Dicer and is directly loaded to the RISC, wherein one strand comprises a 3’ overhang. See Figures 2B and 15f.  
Schopman teaches that an shRNA comprising the “GUGA” belonging to the family of “GRNA tetraloop” provides “stabilizing effect” and the tetraloop-containing shRNA was found to be “much more active” than shRNAs comprising a 5-nt loop or a 3-nt loop or a 9-nt loop. See Figures 2A-2B and pages 206-207.
Manoharan teaches that a “ligand-conjugated monomer” can be “incorporated into the growing sense” strand (see paragraph 0213) and exemplifies a structure “LCM-I” (see paragraph 0225) as reproduced below:

    PNG
    media_image8.png
    281
    477
    media_image8.png
    Greyscale

Manoharan teaches that “X2” comprises a tethered ligand. See paragraph 0288.
Manoharan exemplifies a linker tethered ligand in compound 149 as copied below:

    PNG
    media_image9.png
    191
    423
    media_image9.png
    Greyscale

Manoharan teaches that “two or three or more” delivery ligands can be conjugated to an iRNA agent, wherein the delivery ligands include carbohydrates such as N-acetyl-galactosamine and mannose (e.g., “mannose-6-phosphate”), wherein the carbohydrate ligands “target, in particular, the parenchymal cells of the liver” and the mannose conjugates help “the iRNA agents target macrophages, e.g., macrophages in the liver.” See paragraphs 0155-0156.
Yamada teaches that three consecutive nucleotides can be conjugated to GalNAc as shown in Scheme 5 as copied below, wherein the conjugation is at the 2’ position of the sugar.

    PNG
    media_image10.png
    422
    574
    media_image10.png
    Greyscale

Teller discloses use of a ligand conjugate linker in Figure 13C (annotated with box) having the structure of linker claimed in the instant case. See Figure 13 copied below:


    PNG
    media_image11.png
    582
    973
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a carbohydrate conjugate (e.g., GalNAc or mannose-6-phosphate) via a linker to the 2’ hydroxyl position of at least one or all four RNAs (e.g., UUCG or GNRA) of the tetraloop sequence of Brown’s chemically modified, nicked stem-loop duplex structure having a 2-nt 3’ overhang in the antisense strand. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to facilitate intracellular delivery of Brown’s nicked stem-loop duplex structure for improved target gene silencing effects in liver cells, because Brown expressly suggested introducing suitable modifications into the duplex structure for “targeting particular cells or tissues or improving cellular uptake of the Dicer substrate RNA molecules” (see paragraph 0092), and because McSwiggen taught that ligand conjugates including GalNAc conjugates provide improved intracellular delivery and cellular effects of the conjugated nucleic acid molecules, wherein McSwiggen further taught that up to four ligand conjugates can be placed in the loop of an shRNA molecule, wherein the loop structure can comprise at least 4 nucleotides, wherein an shRNA comprising a 4-nt loop structure including a stabilizing GUGA (GNRA) tetraloop was an art-recognized design before the effective filing date as evidenced by Schopman thus the loop structure of McSwiggen’s ligand-conjugate loop would have been understood to read on a ligand-conjugated tetraloop, and because Manoharan also taught that “two or three or more” carbohydrate ligands including GalNAc and mannose-6-phosphate help RNAi-mediating nucleic acids target liver cells including macrophages in the liver. Since the techniques and skills necessary to conjugate a ligand to the 2’ ribose sugar via a linker were known and available in the art as evidenced by McSwiggen, Manoharan, and Yamada, wherein Yamada exemplified three consecutive ligand conjugates, and since appropriate linkers for ligand conjugates were known and available in the art as evidenced by McSwiggen, Manoharan, Yamada, and Teller, one of ordinary skill in the art would have had a reasonable expectation of success in conjugating GalNAc or mannose-6-phosphate to the 2’ ribose sugar of one, two, three, or four RNAs of UUCG or GNRA tetraloop of Brown’s target inhibitory stem-loop duplex structure, thereby arriving at the instantly claimed subject matter. In addition, since Brown taught that incorporation of “substitutions and modifications” that “can improve the bioavailability of Dicer substrate RNA by targeting particular cells or tissues or improving cellular uptake of the Dicer substrate RNA molecules” are desired for “in vivo activity and bioavailability”, wherein contemplated modifications include 2’-O-methyl, 2’-fluoro, and phosphorothioate linkages (see paragraphs 0092 and 0094), and since incorporation of chemical modifications into all nucleotides in both strands of an shRNA molecule was a known design strategy as taught by McSwiggen, one of ordinary skill in the art would have pursued incorporating chemical modifications at all positions of the sense and antisense strands of Brown’s tetraloop-containing, nicked stem-loop duplex structure. It would also have been obvious to one of ordinary skill in the art to shorten the length of each strand of Brown’s nicked dsRNA so that the dsRNA forms a 15-bp duplex. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide target inhibition at a reduced synthesis cost and also by bypassing the Dicer processing step, because a 15-bp duplex, which is not a Dicer substrate, was known to provide target inhibition as a longer duplex as taught by Li, thus one of ordinary skill in the art would have reasonably pursued truncating the lengths of each strand in Brown’s nicked duplex so that the duplex length is sufficiently short to bypass the Dicer processing and be directly loaded to the RISC for target inhibition. 
	Accordingly, claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on March 31, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the examiner failed to establish a motivation to modify the teachings of Brown with the secondary references with a reasonable expectation of success. In particular, applicant argues that the secondary references including McSwiggen fail to teach a reasonable expectation of success that a person of ordinary skill in the art could conjugate ligands to Brown’s tetraloop that “can confer stability” suggested in Brown’s paragraph 0070 and disclosed in paragraph 00216 of the instant specification “without destroying the integrity of the construct and its ability to reduce target gene expression”. Applicant goes even further to allege that a person of ordinary skill in the art “would have been led away from selecting the tetraloop in the dsNAs of Brown as the region in which to conjugate ligands”. In so arguing, applicant relies on the 1.132 declaration originally filed in Application No. 15/621,395, now filed as “Exhibit 1” on March 31, 2022 in the instant application. In response, it is noted that “Exhibit 1” that is relied on to allegedly support applicant’s arguments is not sufficient to show nonobviousness of conjugating a delivery ligand to Brown’s tetraloop for the following reasons.
In paragraph 6, the declarant compares the structure in Figure 47 of Application No. 15/621,395 (same Figure is disclosed in Figure 47 of the instant application) to the structure in Figure 64 of McSwiggen and points out differences in structure, function, and mechanism of action. The declarant then concludes that McSwiggen’s structure in Figure 64 “would be incapable of forming an RNAi-competent siRNA regardless of the length of the loop and/or any conjugate moiety.” In response, it is noted that the obviousness of the instantly claimed structure is established on incorporating targeting ligands to the tetraloop of Brown’s dsRNA structure as explained in the rejection above, wherein Brown’s dsRNA structure corresponds to the structure in Figure 47 copied in paragraph 5 of the declaration. Hence, declarant’s statements in paragraph 6 are found irrelevant and unpersuasive to show that the instantly claimed structure would not have been obvious over Brown’s tetraloop dsRNA structure in view of the art-recognized modifications known by the cited art. 
In paragraph 7, the declarant discusses the mechanism of action provided by the structure in Figure 47 of the instant application as well as various functional roles of the “GAAA” tetraloop sequence. The examiner finds that the statements in paragraph 7 do not provide any objective evidence supporting the alleged nonobviousness of the instant claims. The declarant also states that “the “nick” is believed to be advantageous, in part, because it provides a precut antisense strand, thus forming a “pre-processed” dsNA binding substrate for Dicer protein.” In response, it is noted that “advantageous” properties conferred by the “nick” are necessarily and inherently present in Brown’s tetraloop dsRNA structure having a nick. 
In paragraph 8, the declarant states that McSwiggen’s dsNA does not have a nick thus resembles a conventional RNAi molecule and does not mediate RNAi by being a “Dicer-type” substrate. The declarant further states that McSwiggen’s loop does not have the thermostability properties as in the instantly claimed tetraloop. The declarant thus concludes that McSwiggen’s GalNAc-conjugated structure without a nick in combination with prior art knowledge “would not lead one of ordinary skill in the art to the design of the dsNA present in the current claims.” The declarant further concludes that there is not “any reasonable expectation of success.” In response, it is noted that the instantly claimed structure is rendered obvious over Brown’s tetraloop dsRNA structure having a nick, which satisfies and corresponds to the structure in “Panel 2” of Figure 47 of the instant application as reproduced in paragraph 5 of the declaration. In addition, Brown taught that the “nicked substrate permits increased Dicer cleavage of a dsRNA” compared to a conventional dsRNA. See paragraph 0027. Hence, declarant’s statements addressing the differences between McSwiggen’s structure and the instantly claimed structure are not found persuasive to show nonobviousness over Brown’s tetraloop dsRNA structure having a nick. In addition, declarant’s legal conclusions regarding the alleged nonobviousness due to lack of motivation/reasonable expectation of success are not supported by any objective evidence hence are not found persuasive.
In paragraph 9, the declarant states that the declarant himself expected that conjugation of ligands to the loop of the discontinuous dsNA “would impair the thermostability properties of the tetraloop.” The declarant bases his opinion on his conjecture that ligand conjugation to the tetraloop having separate sense and antisense strands “could potentially induce opening up of the stem loop”, which “would prevent one or more of the bases from flipping into the interior of the loop”, thereby resulting in “significantly impaired” intramolecular interactions leading to lower stem-loop stability and subsequently rendering the dsNA vulnerable to nucleases, thereby preventing effective function as siRNA. In response, it is noted that declarant’s own conjecture and speculations as to what “could potentially” occur by ligand conjugation is not supported by any evidence showing that such speculative theory was widely or unanimously or reasonably recognized by relevant artisans at the time of filing. As such, the mere fact that it was a “surprise” to the declarant himself because the thermostability was not impaired based on his own personal conjecture that the ligand conjugation “could potentially” impair thermostability does not amount to any credible evidence, let alone objective evidence, of unexpected results. The declarant also states that the claimed dsNA maintained the target silencing function in vivo when extensively tested. In response, it is noted that the instant claims are not directed to a method of target silencing in vivo. In addition, even if an in vivo activity is expressly recited by the instant composition claims, such limitation would have been deemed inherent to the obvious structure and would also have been reasonably, if not absolutely, predicted because Brown’s nicked dsRNA with tetraloop was taught to be suitable for in vivo use (see Example 3) and ligand conjugation was known to improve intracellular delivery as taught by McSwiggen and Manoharan. In addition, Brown taught that “in vivo stability” can be improved by introducing chemically modified nucleotides and by targeting particular cells (see paragraph 0092), wherein Brown taught that the nicked, tetraloop-containing stem-loop duplex comprises stability-increasing modifications such as 2’-O-methyl modifications and phosphorothioate linkage modifications. Hence, there is no objective evidence that the claimed structure would be ineffective of unsuitable for in vivo use even if such limitation is expressly required. 
	In paragraph 10, the declarant states that “in theory, conjugating a ligand to a nucleotide in the tetraloop of the dsNA molecule may improve uptake of the dsNA by the target cell” but the theory cannot be realized if the dsNA is vulnerable to degradation before reaching the target cell. The examiner fails to understand the relevance of paragraph 10 in showing nonobviousness of the claims. It is noted that Brown already taught that the nicked dsNA with tetraloop has improved stability. See paragraph 0003 disclosing that the nicked, stem-loop duplex with tetraloop is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system”. There is no teaching in Brown that the nicked dsNA with tetraloop with chemical modifications (e.g., 2’-O-methyl and phosphorothioate linkages) designed for improved properties would be degraded before reaching the target cell therefore a ligand conjugation would be useless. 
In paragraphs 11-13, the declarant provides statements regarding page 5 of the Office action mailed on May 1, 2019 in Application No. 15/621,395. In particular, the declarant states that “a certain degree of stability in a given dsNA construct is desirable” thus one of ordinary skill in the art would “not want to cause the stem region to unwind and expose the 5’-end of the antisense strand and/or the 3’-end of the sense strand prematurely”. It is further noted that the declarant also states that “the tetraloop can also provide enhanced stability to certain dsNA constructs having separate sense and antisense strands” and the nuclease resistance can also be increased by “phosphorothioate backbone modifications, 2’-O-methyl, or 2’-fluoro modifications.” In response, it is noted that declarant’s statements in paragraphs 11-13 are moot because the instant obviousness rejection is primarily based on Brown’s dsNA construct having separate sense and antisense strands with a tetraloop, which “can also provide enhanced stability” as stated by the declarant. Further, Brown’s dsNA construct is also taught to further comprise chemically modified nucleotides (e.g., 2’-O-methyl and 2’-fluoro) as well as chemically modified internucleotide linkages (e.g., phosphorothioate), all of which are expressly acknowledged by the declarant to increase nuclease resistance. In addition, the difference between the instantly claimed structure and that of Brown’s chemically modified, nicked stem-loop duplex structure with tetraloop is the ligand conjugation in the tetraloop, which is rendered prima facie obvious in view of the prior art knowledge and levels of skills/techniques as explained in the rejection above. Again, note that Brown taught that the nicked structures disclosed in the reference are “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003) with art-recognized “substitutions and modifications” (see paragraph 0092). Hence, there is no reason for one of ordinary skill in the art to expect lack of stability in Brown’s duplex structure, especially with the tetraloop and chemical modifications, which were expressly acknowledged by the declarant to “provide enhanced stability” and “increase the resistance to nucleases”. Hence, declarant’s discussion of page 5 of the Office action mailed on May 1, 2019 in Application No. 15/621,395 having a different ground of rejection is found irrelevant and unpersuasive.
Applicant additionally relies on Jucker et al. (“Exhibit 2”) and Heus et al. (“Exhibit 3”) and argues that the GRNA tetraloop (e.g., GAAA, GUGA) represents a “distinct”, “unique” loop having a “tight” conformation/fold, which was deemed “important for protecting the structural vulnerability introduced by the nick” in Brown’s dsNA, wherein the introduction of a ligand to the “tight” tetraloop “would be undesirable” because the ligand would “disrupt the tetraloop’s thermostability properties given the structural vulnerability introduced by the nick.” 
Applicant argues that McSwiggen does not provide any teaching/suggestion that the “loop sequence” is the unique loop from the species recited in the claims. In response, it is noted that the instantly recited “UNCG” and “GNRA” are expressly disclosed in Brown. See Brown’s Figure 9 disclosing a UUCG (thus satisfying “UNCG”) tetraloop-containing sense strand
and paragraph 0052 disclosing “the GNRA family of tetraloops (e.g., GAAA)”. Since the tetraloop species recited in the claims are already disclosed by Brown, there is no legal requirement that McSwiggen should also disclose the instantly recited tetraloop species in order to render the claimed structure obvious. Further, McSwiggen expressly disclosed “a loop region comprising about 4 to 8 nucleotides” comprising “linker molecules, or conjugate molecules as described herein.” (emphasis added). See paragraph 0183. As such, McSwiggen suggested use of a tetraloop having a conjugate. Furthermore, the allegedly unique “GNRA” tetraloop species disclosed in Exhibits 2-3 are not the only species claimed in the instant case. That is, even if applicant provided objective evidence that properly supports the assertion that one of ordinary skill in the art would have deemed that a ligand conjugation to a GNRA tetraloop of Brown’s dsNA “would be undesirable”, such objective evidence is not commensurate in scope with the claims reciting non-GNRA tetraloop species thus would not be found persuasive to support the entire scope of the instant claims reciting “UNCG”, “CUUG, “d(GNNA)”, “d(GNAB)”, “d(CNNG)”, “d(TNCG)”. Moreover, applicant’s argument that one of ordinary skill in the art would have expected that all of tetraloop species recited in the claims “would open up the hairpin turns, thereby destroying the intramolecular bonds and stacking of the tetraloop structure” is not supported by any objective evidence, other than the declarant’s own anticipation/presumption that he himself “anticipated” that ligand conjugation to the tetraloop of a discontinuous dsNA “could potentially induce opening up of the stem loop”, thereby “limiting or potentially eliminating the ability of the dsNA to function effectively as siRNA.” What the declarant himself “anticipated” as to what “could potentially” occur is not sufficient to support applicant’s alleged unpredictability/teaching-away pertaining to ligand conjugation to Brown’s dsNA structure because it is highly questionable as to why the declarant pursued ligand conjugation to the tetraloop if he truly expected elimination of an siRNA activity by the ligand conjugation. Applicant did not provide any objective evidence demonstrating that a majority of scientific community or relevant scientists disinterested in the outcome of the prosecution of this application, other than declarant’s own theoretical/hypothetical anticipation unsupported by objective evidence, would have expected disruption/elimination of siRNA activity by a ligand conjugation to the tetraloop (UUCG, GAAA) of Brown’s dsNA structure, thereby showing that a relevant scientist would not have attempted to conjugate a ligand to Brown’s tetraloop as doing so was deemed so “undesirable” for siRNA activity. In fact, none of “Exhibit A”, “Exhibit B”, and “Exhibit C” filed on March 31, 2022 provide objective, factual evidence that a ligand conjugation to the tetraloop of Brown’s dsNA was indeed discouraged, criticized, or deemed unreasonable in the prior art before the effective filing date. Note that whether or not the declarant is “one highly skilled in the art” as stated by applicant cannot show that the declarant’s statements are factually supported. The declarant is a co-inventor in the instant application thus is deemed to have an interest at stake in the outcome of the prosecution of this application. Now, note that in “assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.” (emphasis added). See MPEP §716.01(c). In the instant case, the declaration (“Exhibit A”) filed on March 31, 2022 does not provide any “factual support” with “opposing evidence” against conjugating a ligand to the tetraloop of Brown’s dsNA, and the declarant, a co-inventor in the instant application, has an interest in the outcome of the case. When the totality of all factors listed above as directed in MPEP §716.01(c) is taken into consideration, it is concluded that there is little or no probative value in the aforementioned declaration against the instant obviousness rationale for modifying Brown’s dsNA structure by conjugating an art-recognized delivery ligand to the tetraloop. 
Applicant briefly discusses individual teachings or lack thereof by the secondary references but fails to provide a rebuttal argument addressing the obviousness rationale established on the combined teachings of Brown, McSwiggen, Li, Schopman, Manoharan, Yamada, and Teller. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the foregoing, this rejection is hereby reapplied.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21, 23-24, and 26 of U.S. Patent No. 9,206,420 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘420 patent claims drawn to an HIF-1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘420 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of an shRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 38-41, 43-44, and 48-51 of U.S. Patent No. 9,365,850 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘850 patent claims drawn to an MCL1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘850 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,655,976 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
The ‘976 patent has a common inventor (Weimin Wang) with this application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘976 patent claims drawn to an dsNA comprising tetraGalNAc ligands. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘976 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well.

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 35-38, and 40-43 of U.S. Patent No. 9,708,605 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘605 patent claims drawn to an MCL1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘605patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well.

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 13-14, and 17-38 of U.S. Patent No. 9,732,347 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘347 patent claims drawn to an AR-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘347 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other references as well.

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-11 and 25-26 of U.S. Patent No. 9,809,819 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘819 patent claims drawn to a KRAS-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘819 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well.

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,828,606 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘606 patent claims drawn to an HAO1-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘606 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,010,562 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
The ‘562 patent has a common inventor (Weimin Wang) with this application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘562 patent claims drawn to a dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘562 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,036,017 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘017 patent claims drawn to a C5-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘017 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein for other secondary references as well.

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,131,912 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to incorporate ligands into each base of the tetraloop sequence of the double-stranded nucleic acid of the ‘912 patent claims, because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,150,965 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘965 patent claims drawn to a TTR-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘965 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,351,854 B2 in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the patent claims drawn to an LDH-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,752,899 B2 issued in Application No. 15/800,440 that was previously applied in view of Brown et al. (US 2011/0288147 A1, of record), McSwiggen et al. (US 2009/0023675 A1, of record), Li et al. (US 2009/0208564 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211, of record), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘899 patent claims drawn to a KRAS-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘899 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 90-92, 95-102, 104, 107-112, 122-124, 133-140, and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-15, and 17-32 of copending Application No. 15/621,395 in view of Brown et al. (US 2011/0288147 A1, of record) and Li et al. (US 2009/0208564 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘395 claims directed to the dsNA having the structural limitations reading on the instant claims, wherein the differential lengths between the sense strand and the antisense strand and the duplex length formed by the two strands of the ‘395 claims would necessarily result in a 3’-overhang sequence in the antisense strand, wherein the ‘395 claims as written do not exclude the presence of a 3’-overhang in the antisense strand. In addition, the 15 base pair length of the duplex claimed in the ‘395 claims is not a Dicer substrate as evidenced by the teachings of Li. Furthermore, the presence of a 3’-overhang (e.g., 2-mer) in the antisense strand was known to be formed when the length limitations of each strand are satisfied as evidenced by Brown. See Figure 5B for instance. Hence, the instant claims are an obvious variation of the ‘395 claims. 

Response to Arguments
Applicant's arguments filed on March 31, 2022 have been fully considered but they are not persuasive. Applicant argues that none of the claims in the reference patents teach the claimed structure and that none of the cited secondary references cure the deficiency. In response, it is noted that the above rejections are obviousness-type double patenting rejections in view of cited secondary references thus the mere fact that the claims in the reference patents do not expressly recite the structural limitations recited in the instant claims is not sufficient to render the instant claims nonobvious. Further, applicant’s arguments provided for the obviousness rejection under §103 in view of the instantly cited secondary references are not found persuasive as explained above, which is fully incorporated by reference herein. Hence, the rejections over the above reference patents are maintained. Regarding the provisional rejection over the ‘395 application claims, applicant did not provide any substantial rebuttal arguments. Accordingly, all rejections of record are hereby reapplied.

 Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635